Case 0:18-cv-61047-UU Document 67 Entered on FLSD Docket 04/18/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 0:18-cv-61047-UU

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 US STEM CELL CLINIC, et al.,

       Defendants.
 _____________________________/

                                  ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court upon the Defendants’ Unopposed Motion to Continue

 Trial Date (the “Motion”). D.E. 64. The Court has considered the pertinent portions of the record

 and is otherwise fully advised in the premises.

        On August 13, 2018, the Court entered its Scheduling Order for Pretrial Conference and

 Trial, setting a trial date commencing the two-week period beginning June 10, 2019. D.E. 29. In

 the instant Motion, Defendants request that the Court continue the trial date due to one of

 Defendant’s counsel’s (Isaac Mitrani) observance of the Jewish Holiday of Shuvot on June 10,

 2019 and the graduation of Defendant’s Counsel’s son in California from June 14 to June 17, 2019.

 D.E. 64.

        Federal Rule of Civil Procedure 16(b) provides that a schedule “may be modified only for

 good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “To establish good cause, the

 party seeking the extension must establish that the schedule could not be met despite the party’s

 diligence.” Fisher v. SP One Ltd., 559 Fed.Appx. 873, 878 (11th Cir. 2014) (citation omitted).

        At this time with cross-motions for summary judgment pending, it is far from clear that a

 trial will be necessary. But, in any event, the parties have not presented good cause for the
Case 0:18-cv-61047-UU Document 67 Entered on FLSD Docket 04/18/2019 Page 2 of 2



 extension. Defendants are presently represented by seven attorneys, five of whom work for a

 national law firm, Venable, LLP; presumably one of these attorneys could stand in for Mr. Mitrani

 during his absence and would have two months to prepare for trial. Moreover, Mr. Mitrani has not

 been diligent. He was presumably aware that Shuvot and his son’s graduation would take place

 during the trial period set in August 2018, over eight months ago. Accordingly, it is

        ORDERED AND ADJUDGED that the Motion, D.E. 64 is DENIED.

        DONE AND ORDERED in Chambers, Miami, Florida, this _18th__ day of April, 2019.

                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 copies provided: counsel of record
